DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Connector for an Electric Motor”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba (JP 2013016384A).
With respect to claim 1, Baba discloses a connector (21, Fig. 2), comprising: a housing (24) made of resin (see last three lines in the third full paragraph on page 8 of the translated application provided by Applicant on 11/16/20; specifically, this section a length in the first direction (this is seen as specifically where the lead line of 27 points to in Fig. 4; it is a length in the first direction that does not include any of the bends to the perpendicular connection portion or base end portion) between the base end portion and the connecting portion (see Fig. 4).


    PNG
    media_image1.png
    391
    595
    media_image1.png
    Greyscale

Figure 1a: Annotated Fig. 4 of Baba

[AltContent: textbox (Circled arrow indicates “viewing in the first direction”)][AltContent: oval]With respect to claim 2, Baba discloses the connector according to claim 1, wherein the base end portion and the connecting portion are disposed on different axes when viewed in the first direction. See Fig. 1b, below.
[AltContent: textbox (Axis of the Connecting Portion, when viewed from the First Direction)][AltContent: arrow][AltContent: textbox (Axis of the Base End Portion, when viewed from the First Direction)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    401
    273
    media_image2.png
    Greyscale

Figure 1b: Annotated Fig. 4 of Baba
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (JP 2013016384A).
With respect to claim 4, Baba fails to disclose that the connection hole of the connecting portion is provided at a position closer to the second inner wall than to the first inner wall. 
However, Fig. 4 of Baba shows that the connection hole on the connecting portion of the terminal is in a specific location so that it is aligned with the hole (34, Fig. 4) on the mating device. Further, the Examiner notes that although the drawings cannot be relied upon for dimensions, Fig. 2 appears to show that the connection hole is closer to the second inner wall. Drawings differing in the locations and/or dimensions of specific components would lead a person having ordinary skill in the art to conclude that the dimensions (e.g. spacing of the connection hole from the walls) are not critical.
In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
With respect to claim 5, Baba discloses a connector (21, Fig. 2), comprising: a housing (24, Fig. 2) including an opening (see Figs. 2 and 5) open in a first direction; and a terminal (27, Fig. 4) arranged in the housing (see Fig. 4), the terminal penetrating through an inner wall of the housing (see Fig. 4), wherein: the terminal includes: a base end portion (see Fig. 1a, above) having a part projecting from the inner wall in a second direction, the second direction being a penetrating direction of the terminal (see Fig. 4), a connecting portion provided to extend in the second direction (see Fig. 1a, above), the connecting portion being separated from the base end portion by a predetermined distance in the first direction, the connecting portion being connected to a mating device 
Baba, however, fails to explicitly show that a length in the second direction of the part of the base end portion projecting from the inner wall is equal to or longer than a length in the first direction of the coupling portion. 
However, Fig. 4 of Baba shows that the base end portion of the terminal has dimensions that are chosen such that the base end of the terminal projects from the inner wall at a specific enough distance so that the connecting portion and hole of the terminal are properly aligned with the hole (34, Fig. 4) on the mating device. Further, the Examiner notes that although the drawings cannot be relied upon for dimensions, Fig. 2 appears to show an instance where a length in the second direction of the part of the base end portion projecting from the inner wall is equal to or longer than a length in the first direction of the coupling portion, as compared to Fig. 4. Drawings differing in the locations and/or dimensions of specific components would lead a person having ordinary skill in the art to conclude that the dimensions (e.g. spacing of the connection hole from the walls) are not critical.
 A person having ordinary skill in the art would recognize that changing the dimensions (e.g. width) of either a connector or its corresponding mating connector would require an analogous change in the dimensions (e.g. width) of the internal components, such as terminals, as well for the connector system to function properly. As such, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the length, in the second direction, of the base end portion that projects from the inner wall of the housing to be equal to or longer In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 attached to this Office Action. The references cited are relevant in teaching electric motor and/or water-proof connectors that have bent terminals that extend from a molded housing and are adapted to mate with the corresponding terminals of a mating terminal block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833